Citation Nr: 1548494	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to September 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  At her request, the Veteran was scheduled for a videoconference hearing in August 2012.  She failed (without providing cause) to report for the hearing.  Accordingly, her hearing request is deemed withdrawn.

A November 2011 rating decision separately denied service connection for PTSD.  The Board finds that the Veteran's claim of service connection for an acquired psychiatric disability is deemed to encompass all psychiatric diagnoses and has recharacterized the issue as listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran's acquired psychiatric disability did not manifest during active military service, is not otherwise related to a disease, injury, or event during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2010, VA notified the Veteran of the information needed to substantiate and complete her claim, the information that she was responsible for providing, and the evidence that VA would attempt to obtain.  In April 2011 correspondence, she was provided with additional notice specifically relating to her later claim of service connection for a psychiatric disability resulting from military sexual trauma.  She has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and has not alleged any prejudice from a notice defect.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Veteran's available service treatment records (STRs) are in the record, and pertinent private postservice treatment records and statements in support of her claim have been secured.  In July 2010, the RO issued a formal finding as to the unavailability of the STRs that remain unassociated with the claims file.  As some of her STRs are unavailable, VA has a heightened duty to assist her in developing her claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board notes that neither the Veteran nor any other information of record suggests further alternative potential sources for obtaining any outstanding STRs. She has not otherwise identified any pertinent records that remain outstanding; in fact, in April and July 2011 correspondence, she confirmed that she enclosed all evidence to support her claim and that she did not have any additional information or evidence to submit.

The RO arranged for a VA mental disorders examination in September 2011.  The Board finds that this report of examination is adequate for rating purposes as it contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to constitute probative medical evidence adequate for adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after service when the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection requires evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

In her May 2010 claim for compensation, the Veteran stated that she had depression when she entered the military and that her experiences in service (including participation in the tear gas chamber, people yelling at her, and not being able to keep up during marches) triggered panic attacks, which caused her to become more depressed.  Her December 1988 service enlistment report of medical examination shows a normal psychiatric evaluation.  Given this normal psychiatric evaluation, and absent clear and unmistakable evidence, which has not been shown, the Veteran is presumed sound at the time of her entry into service. 

In her February 2011 VA Form 9, substantive appeal, the Veteran denied any psychiatric issues prior to entering the service.  She explained that she became pregnant in the service after being taken advantage of by a sergeant and left two months later with "a lot of emotional issues."  Once she left the army, she was depressed and experienced anxiety attacks.

It is not in dispute that the Veteran receives treatment for, and has a diagnosis of, depression, anxiety, and PTSD.  What she must still show to establish service connection for such is that it is directly related to her service.  Her STRs are silent for any history, complaints, findings, treatment, or diagnosis of a psychiatric disorder of any kind during active service.  According to a July 1989 STR, the Veteran, who was 19 years old at the time, was notified that she was pregnant.  During treatment, she reported that she was sexually active and did not use contraceptives.

Private treatment records from February 2010 note that the Veteran had a relatively recent history of domestic abuse that started in June 2009 and has since been homeless; major depression was diagnosed.

During an April 2010 Adult Rehabilitative Mental Health Services diagnostic assessment, the Veteran stated that she attended vocational school for transportation while in the service.  She had an "extensive history" of emotional, physical, and sexual abuse by her stepfather, beginning when she was five years old.  She also reported a history of domestic violence in the past, and a history of legal issues including shoplifting, unlawful detainers, and traffic tickets.  Moderate major depressive disorder and PTSD were diagnosed.

According to a February 2011 lay statement, the Veteran told her friend that she began having panic attacks during service.  After she became pregnant by a sergeant who took advantage of her, she became more depressed and left the service two months later.

On September 2011 VA examination, the Veteran reported that she was physically and sexually abused by her stepfather when she was five years old; she also witnessed her stepfather abuse her mother.  She had difficulty concentrating in school and was suspended for getting into fights; she eventually dropped out of school because she did not have enough credits to graduate.  She was written up in service because she went to the men's floor.  She met a drill sergeant in service and they hung out two to three times. One night, they had drinks and she passed out; she woke up wondering why it was daylight and did not remember passing out.  Four weeks later, she discovered that she was pregnant and that the sergeant was married.  The sergeant began throwing things at her when she told him that she was pregnant and he also tried to run her off the road; she stated that paternity had not been established prior to her leaving the service.  

The Veteran reported depression and anxiety prior to and post-service.  She has nightmares of being chased and trying to get away; she dreams about the abuse she and her mother endured from her stepfather twice a month.  She experiences intrusive thoughts about the abuse and avoids discussing it.  She began crying when asked questions about the abuse.  Throughout the assessment, she told stories about the difficulties she had with her son's father, especially when she tried to get financial support from him and he tried to run her off the road.

The Veteran's diagnoses included anxiety disorder not otherwise specified with PTSD features and depression not otherwise specified.  The examiner noted that the Veteran does not have any memories of the night she reportedly got pregnant and that she did not report feeling distressed, anxious, or traumatized by the event.  Instead, she was angry and upset because she got pregnant and became a single mother with no financial support.  Her description of the situation did not indicate that she was sexually assaulted in the military.  Although she has numerous symptoms of PTSD and is depressed, the examiner opined that these appear to be related to the abuse she experienced and witnessed her mother experience by her stepfather.  Accordingly, the Veteran's psychiatric disabilities were not related to military sexual trauma or other events in the military.

According to the evidence of record, a psychiatric disability was first diagnosed  more than 10 years after service.  Consequently, service connection for an acquired psychiatric disability on the basis it became manifest in service and has persisted since is not warranted.

Although VA treatment records show the Veteran received diagnoses of, and was treated for, various mental health disorders, the only evidence that directly addresses the matter of a nexus between her current acquired psychiatric disability and her service does not support her claim (instead attributing her current mental health issues to experiences unrelated to service).  While she is competent to describe symptoms, she is not competent to identify the etiology of a specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau, 492 F.3d 1372.  The diagnosis and etiology of psychiatric disabilities are complex medical questions that require medical expertise on the significance of symptoms noted, and whether they form the constellation of symptoms needed to support a psychiatric diagnosis.  Therefore, the Veteran's statements regarding the etiology of any of the acquired psychiatric disabilities have no probative value.  

The Board notes that the Veteran did not mention any military sexual trauma during any private treatment she received after filing her claim of service connection for an acquired psychiatric disability.  Specifically, during her April 2010 private diagnostic assessment, she only discussed the childhood trauma she faced at the hands of her stepfather and did not report any military sexual trauma (or other traumatic experience) during service.  The Board finds that her statements in the course of treatment are more credible than her statement more than a year later during her VA examination, in connection with her VA benefits claim.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341   (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Furthermore, on September 2011 VA examination, the examiner determined that her psychiatric disabilities appear to be related to the abuse she experienced and witnessed with her stepfather and not any military sexual trauma or other military event.  Accordingly, the Board must conclude that her claim of entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, panic attacks, and PTSD must be denied.

The preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include anxiety and depression, and the appeal with regard to this matter must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for an acquired psychiatric disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


